DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 17/476347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Copending Application: 17/476347: 1. a light source section configured to emit a first light beam which has a first wavelength band and includes light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction
Instant Application: 1. A light source apparatus comprising: a light source section that outputs first light having a first wavelength band and containing light polarized in a first polarization direction and light polarized in a second polarization direction different from the first polarization direction;
a first polarization split layer which is configured to transmit the first light beam entering the first polarization split layer from the light source section along a first direction and polarized in the first polarization direction toward the first direction, and is configured to reflect the first light beam polarized in the second polarization direction toward a second direction crossing the first direction
a first optical layer that transmits in a first direction the first light polarized in the first polarization direction and reflects in a second direction that intersects the first direction the first light polarized in the second polarization direction, the first light incident from the light source section along the first direction
a first optical layer disposed at the first direction side of the first polarization split layer, and configured to transmit the first light beam which enters the first optical layer along the first direction from the first polarization split layer, and is polarized in the first polarization direction toward the first direction
a second optical layer that is disposed in a position shifted in the first direction from the first optical layer and transmits in the first direction the first light polarized in the first polarization direction and incident from the first optical layer along the first direction
	a second polarization split layer disposed at the first direction side of the first optical layer, and configured to transmit the first light beam which enters the second polarization split layer along the first direction from the first optical layer, and is polarized in the first polarization direction
a third optical layer that is disposed in a 

position shifted in the first direction from 

the second optical layer and transmits in 

the first direction the first light polarized in 

the first polarization direction and incident 

from the second optical layer along the

 first direction
	a second optical layer disposed at the first direction side of the second polarization split layer, and configured to reflect the first light beam which enters the second optical layer along the first direction from the second polarization split layer, and is polarized in the first polarization direction toward the second direction
a fourth optical layer that is disposed in a position shifted in the first direction from the third optical layer and reflects in the second direction the first light polarized in the first polarization direction and incident from the third optical layer along the first direction
a diffusion element configured to diffuse the first light beam entering the diffusion element along the second direction from the first polarization split layer, and configured to emit the first light beam diffused toward a third direction as an opposite direction to the second direction
a diffusion element that is disposed in a position shifted in the second direction from the first optical layer, diffuses the first light incident from the first optical layer along the second direction, and outputs the diffused first light in a third direction opposite the second direction
a wavelength conversion element configured to perform wavelength conversion on the first light beam which enters the wavelength conversion element along the second direction from the second optical layer, and is polarized in the first polarization direction, and configured to emit a second light beam having a second wavelength band different from the first wavelength band toward the third direction…the second polarization split layer 110 transmits the second light beam polarized in the first polarization direction toward the third direction, and reflects the second light beam polarized in the second polarization direction toward a fourth direction as an opposite direction to the first direction, the second optical layer transmits the second light beam which enters the second optical layer along the third direction from the second polarization split layer and is polarized in the first polarization direction toward the third direction
a wavelength converter that is disposed in a position shifted in the second direction from the third optical layer, converts in terms of wavelength the first light polarized in the first polarization direction and incident from the fourth optical layer along the second direction, and outputs in the third direction second light having a second wavelength hand different from the first wavelength band, wherein the third optical layer receives the second light from the wavelength converter along the third direction, transmits in the third direction the second light polarized in the first polarization direction, and reflects in a fourth direction opposite the first direction the second light polarized in the second polarization direction, the fourth optical layer receives the second light polarized in the first polarization direction and incident from the wavelength converter along the third direction and transmits in the third direction the second light polarized in the first polarization direction
the first polarization split layer transmits the first light beam which is emitted along the third direction from the diffusion element and enters the first polarization split layer toward the third direction, the first optical layer transmits the first light beam which is emitted along the third direction from the first polarization split layer and enters the first optical layer toward the third direction, the first color separation element separates the second light beam which enters the first color separation element along the third direction from the first optical layer and is polarized in the second polarization direction into a third light beam having a third wavelength band different from the second wavelength band, and a fourth light beam having a fourth wavelength band different from the second wavelength band and the third wavelength band, and the fourth light beam separated by the first color separation element enters the wavelength conversion element
and reflects in a fourth direction opposite the first direction the second light polarized in the second polarization direction, the fourth optical layer receives the second light polarized in the first polarization direction and incident from the wavelength converter along the third direction and transmits in the third direction the second light polarized in the first polarization direction, the second optical layer receives the second light polarized in the second polarization direction and incident from the third optical layer along the fourth direction and reflects in the third direction the second light polarized in the second polarization direction, the first optical layer receives the first light outputted from the diffusion element along the third direction and transmits in the third direction the first light incident on the first optical layer, and the second optical layer receives the first light that exits out of the first optical layer along the third direction and transmits in the third direction the first light incident on the second optical layer.



11. The light source device according to Claim 1, further comprising: a second retardation element which is disposed between the first polarization split layer and the diffusion element, and which the first light beam polarized in the second polarization direction enters along the second direction from the first polarization split layer.


2. The light source apparatus according

 to claim 1, further comprising a first 

retardation element which is provided 

between the first optical layer and the 

diffusion element and on which the first 

light polarized in the second polarization 

direction is incident along the second 

direction from the first optical layer.


5. The light source device according to Claim 3, further comprising: a first retardation element which is disposed on a light path of the fourth light beam between the second polarization split layer and the wavelength conversion element, and is configured to provide a phase difference of 1/4 to the fourth light beam.
3. The light source apparatus according to claim 1, wherein the light source section includes a light emitter that outputs light having the first wavelength band, and a second retardation element on which the light having the first wavelength band and outputted from the light emitter is incident and which outputs the first light containing light polarized in the first polarization direction and light polarized in the second polarization direction.
12. The light source device according to Claim 1, wherein the light source section includes a light emitting element configured to emit light in the first wavelength band, and a third retardation element which the light emitted from the light emitting element enters, and which emits the first light beam.





13. The light source device according to Claim 12, wherein the third retardation element is made rotatable around a rotational axis along a proceeding direction of light entering the third retardation element.
3. The light source apparatus according to claim 1, wherein the light source section includes a light emitter that outputs light having the first wavelength band, and a second retardation element on which the light having the first wavelength band and outputted from the light emitter is incident and which outputs the first light containing light polarized in the first polarization direction and light polarized in the second polarization direction.

4. The light source apparatus according to claim 3, wherein the second retardation element is rotatable around an axis of rotation along a traveling direction of the light incident on the second retardation element.
14. The light source device according to claim 1, further comprising: a first transparent substrate having a first surface and a second surface facing to an opposite direction to the first surface, wherein the first polarization split layer is provided to the first surface of the first transparent substrate, and the first optical layer is provided to the second surface of the first transparent substrate.
5. The light source

 apparatus according to claim 1, further 

comprising a first light-transmissive base 

disposed in a position shifted in the first 

direction from the light source section, 

wherein the first light-transmissive base 

has a first surface facing the light source 

section and a second surface different 

from the first surface, the first optical layer

 is provided at the first surface, and the 

second optical layer is provided at the

 second surface.
15. The light source device according to Claim 14, further comprising: a second transparent substrate having a third surface and a fourth surface facing to an opposite direction to the third surface, wherein the third surface of the second transparent substrate and the second surface of the first transparent substrate are opposed to each other, the second polarization split layer is provided to the third surface of the second transparent substrate, and the second optical layer is provided to the fourth surface of the second transparent substrate.
6. The light source apparatus according to claim 5, further comprising a second light-transmissive base disposed in a position shifted in the first direction from the first light-transmissive base, wherein the second light-transmissive base has a third surface facing the first light-transmissive base and a fourth surface different from the third surface, the third optical layer is provided at the third surface, and the fourth optical layer is provided at the fourth surface.
16. The light source device according to claim 15, further comprising: a first mirror disposed at a fifth direction side of the first transparent substrate and the second transparent substrate, the fifth direction crossing the first direction, the second direction, the third direction, and the fourth direction; a second mirror disposed so as to be opposed to the first mirror, and disposed at a sixth direction side of the first transparent substrate and the second transparent substrate, the sixth direction being an opposite direction to the fifth direction; and a third mirror which is disposed so as to cross the first transparent substrate and the second transparent substrate, and couples an end part in the first direction of the first mirror and an end part in the first direction of the second mirror to each other.
7. The light source apparatus according to claim 6, further comprising: a first reflection member disposed in a position shifted in a fifth direction that interests the first direction and the second direction from the first light-transmissive base and the second light-transmissive base; a second reflection member disposed in a position shifted in a sixth direction opposite the fifth direction from the first light-transmissive base and the second light-transmissive base; and a third reflection member disposed in a position shifted in the first direction from the fourth optical layer.
17. The light source device according to claim 1, wherein the second optical layer is a dichroic mirror configured to reflect the first light beam and transmit the second light beam.


8. The light source apparatus according to claim 1, wherein the fourth optical layer is a dichroic mirror that reflects the first light and transmits the second light.
18. The light source device according to claim 1, wherein the first optical layer is a dichroic mirror configured to transmit the first light beam and reflect the second light beam.
9. The light source apparatus according to claim 1, wherein the second optical layer is a dichroic mirror that transmits the first light and reflects the second light.
19. The light source device according to claim 1, further comprising: a second color separation element disposed at the third direction side of the first optical layer, and configured to separate light emitted from the first optical layer into a fifth light beam having the first wavelength band and a sixth light beam having the third wavelength band; and a third color separation element disposed at the third direction side of the second optical layer, and configured to separate light emitted from the second optical layer into a seventh light beam having the third wavelength band and an eighth light beam having the fourth wavelength band.




20. A projector comprising: the light source device according to claim 19; a light modulation device configured to modulate light from the light source device in accordance with image information; and a projection optical device configured to project the light modulated by the light modulation device.



21. The projector according to claim 20, further comprising: a homogenization device disposed between the light source device and the light modulation device, wherein the homogenization device includes a pair of multi-lenses configured to divide the light entering the pair of multi-lenses from the light source device into a plurality of partial light beams, and a superimposing lens configured to superimpose the plurality of partial light beams entering the superimposing lens from the pair of multi-lenses on the light modulation device.

22. The projector according to claim 21, wherein the light modulation device includes a liquid crystal panel having a plurality of pixels, and a microlens array which is disposed at a light incident side of the liquid crystal panel, and has a plurality of microlenses corresponding to the plurality of pixels, the pixels each include a first sub-pixel, a second sub-pixel, a third sub-pixel, and a fourth sub-pixel, and the microlens makes the fifth light beam enter the first sub-pixel, makes the sixth light beam enter the second sub-pixel, makes the seventh light beam enter the third sub-pixel, and makes the eighth light beam enter the fourth sub-pixel.
10. The light source apparatus according to claim 1, further comprising: a first color separator that is disposed in a position shifted in the third direction from the second optical layer and separates the light that exits out of the second optical layer into third light having the first wavelength band and fourth light having the second wavelength band, and a second color separator that is disposed in a position shifted in the third direction from the fourth optical layer and separates the light that exits out of the fourth optical layer into fifth light having a third wavelength band different from the second wavelength band and sixth light having a fourth wavelength band different from the second wavelength band and the third wavelength band.

11. A projector comprising: the light source apparatus according to claim 10; a light modulator that modulates light from the light source apparatus in accordance with image information; and a projection optical apparatus that projects the light modulated by the light modulator.




12. The projector according to claim 11, further comprising a homogenizer provided between the light source apparatus and the light modulator, wherein the homogenizer includes two multi-lenses that divide the light incident from the light source apparatus into a plurality of sub-luminous fluxes, and a superimposing lens that superimposes the plurality of sub-luminous fluxes incident from the two multi-lenses on the light modulator.



13. The projector according to claim 12, wherein the light modulator includes a liquid crystal panel having a plurality of pixels and a microlens array provided on a light incident side of the liquid crystal panel and including a plurality of microlenses corresponding to the plurality of pixels, the plurality of pixels each include a first sub-pixel, a second sub-pixel, a third sub-pixel, and a fourth sub-pixel, and the microlenses each cause the third light to be incident on the first sub-pixel, the fourth light to be incident on the second sub-pixel, the fifth light to be incident on the third sub-pixel, and the sixth light to be incident on the fourth sub-pixel.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882